CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED JANUARY 31, 2010 (Unaudited) CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED BALANCE SHEETS AS AT (Unaudited) (Expressed in Canadian Dollars) ASSETS January 31, 2010 April 30, 2009 Current assets Cash and cash equivalents $ 3,197,382 $ 2,827,274 Marketable securities 314,379 292,156 Receivables 62,115 44,544 Due from related party (Note 10) 5,823 - Prepaid expenses 211,061 317,062 3,790,760 3,481,036 Other receivables (net of provision for bad debt) 31,000 31,000 Reclamation bonds 26,477 34,109 Equipment (Note 3) 397,234 482,686 Mineral properties (Note 5) 29,746,481 29,336,828 $ 33,991,952 $ 33,365,659 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ 592,283 $ 741,369 Due to related parties (Note 10) - 98,498 592,283 839,867 Future reclamation costs (Note 6) 713,151 676,484 1,305,434 1,516,351 Shareholders' equity Capital stock(Note 8) Authorized Unlimited number of common shares without par value Issued: 124,659,313 (April 30, 2009 – 112,184,313) common shares 69,469,500 67,793,186 Contributed surplus (Note 8) 16,745,858 15,429,680 Deficit (53,528,840 ) (51,373,558 ) 32,686,518 31,849,308 $ 33,991,952 $ 33,365,659 Nature and continuance of operations (Note 1) Commitments (Note 7) Contingency (Note 15) On behalf of the Board: “Mark J. Morabito” Director “Ian Smith” Director Mark J. Morabito Ian B. Smith The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in Canadian Dollars) Three Months Ended January 31 Nine Months Ended January 31 2010 2009 2010 2009 EXPENSES Accretion (Note 6) $ 12,039 $ 5,422 $ 36,667 $ 20,134 Amortization 25,511 30,863 84,916 136,760 Audit and accounting 40,227 47,100 117,647 254,836 Consulting (Note 10) 34,728 6,018 62,738 63,834 Directors fees (Note 10) - 20,000 - 100,500 Insurance 33,861 17,507 67,393 50,477 Investor relations 27,310 45,486 40,960 162,165 Legal (Note 95,002 22,106 255,728 184,366 Management fees (Note 10) 12,500 - 32,500 31,250 Office and administration (41,278 ) 59,425 132,024 290,114 Property investigations 239 - 239 1,118 Rent 29,639 50,813 97,920 152,557 Stock-based compensation (Note 8) 272,323 627,419 842,475 2,110,543 Transfer agent and filing fees 27,326 12,537 60,660 271,325 Travel 24 19,016 17,074 92,278 Wages and salaries 287,821 224,804 597,177 1,159,598 857,272 1,188,516 2,446,118 5,081,855 OTHER INCOME(EXPENSES) Interest income 19,912 16,686 46,500 160,121 Gain on disposition of equipment - 21,516 - 21,516 Gain (loss) on foreign exchange 537 (3,396 ) 8,160 (20,798 ) Unrealized gain (loss)–marketable securities (30,719 ) 17,647 22,222 (1,347,711 ) Mineral property write-off - - (229,796 ) - (10,270 ) 52,453 (152,914 ) (1,186,872 ) Loss before income tax (867,542 ) (1,136,063 ) (2,599,032 ) (6,268,727 ) Future income tax recovery (Note 11) 443,750 - 443,750 - Loss for the period $ (423,792 ) $ (1,136,063 ) $ (2,155,282 ) $ (6,268,727 ) Basic and diluted loss per common share $ (0.00 ) $ (0.01 ) $ (0.02 ) $ (0.07 ) Weighted average number of common shares outstanding 121,492,465 94,865,825 114,530,477 91,577,709 The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Expressed in Canadian Dollars) Three Months Ended January 31 Nine Months Ended January 31 2010 2009 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ (423,792 ) $ (1,136,063 ) $ (2,155,282 ) $ (6,268,727 ) Items not affecting cash: Accretion 12,039 5,422 36,667 20,134 Amortization 25,511 30,863 84,916 136,760 Interest income accrued on other receivables - 3,296 - 5,242 Future income tax recovery (443,750 ) - (443,750 ) - Stock-based compensation 272,323 627,419 842,475 2,110,543 Unrealizedgain–foreign exchange (6,454 ) (140,193 ) (27,064 ) (143,310 ) Unrealized(gain) loss–marketable securities 30,719 (17,647 ) (22,222 ) 1,347,711 Mineral property write-off - - 229,796 - (533,404 ) (626,903 ) (1,454,464 ) (2,791,647 ) Non-cash working capital item changes Receivables (26,042 ) 313,088 (17,571 ) 343,410 Due from related party (5,823 ) (899,719 ) (5,823 ) (899,719 ) Prepaid expenses 125,921 (181,441 ) 106,001 (40,827 ) Payables and accrued liabilities (31,599 ) (1,392,195 ) (166,370 ) 479,683 Due to related parties - 17,178 (98,498 ) (83,237 ) Net cash used in operating activities (470,947 ) (2,769,992 ) (1,636,725 ) (2,992,337 ) CASH FLOWS FROM INVESTING ACTIVITIES Deferred acquisition costs - (34,477 ) - (34,477 ) Marketable securities - - - (1,000,000 ) Mineral properties (77,791 ) (325,500 ) (466,163 ) (5,858,448 ) (Acquisition)/Proceeds from equipment - - 536 (94,156 ) Reclamation bond refunds 7,632 - 7,632 - Net cash used in investing activities (70,159 ) (359,977 ) (457,995 ) (6,987,081 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of costs 2,464,828 - 2,464,828 (16,992 ) Net cash provided by/( used in) financing activities 2,464,828 - 2,464,828 (16,992 ) Net change in cash and cash equivalents during the period 1,923,722 (3,129,969 ) 370,108 (9,996,410 ) Cash and cash equivalents, beginning of period 1,273,660 6,409,433 2,827,274 13,275,874 Cash and cash equivalents, end of period $ 3,197,382 $ 3,279,464 $ 3,197,382 $ 3,279,464 Cash and cash equivalents Cash $ 774,382 $ 524,964 $ 774,382 $ 524,964 Liquid short term investments 2,423,000 2,754,500 2,423,000 2,754,500 $ 3,197,382 $ 3,279,464 $ 3,197,382 $ 3,279,464 Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE NINE MONTH PERIOD ENDED JANUARY 31, (Unaudited) (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Contributed Surplus Deficit Total Balance at April 30, 2008 84,595,825 $ 60,948,053 $ 10,496,726 $ (30,649,321 ) $ 40,795,458 Issued for: Share issuance costs - (16,992 ) - - (16,992 ) Property acquisition (Note 8 (a, b & d)) 12,925,000 5,969,008 1,500,418 - 7,469,426 Target plan of arrangement (Note 4) 14,663,488 2,194,417 119,904 - 2,314,321 Stock-based compensation for the year - - 3,312,632 - 3,312,632 Tax benefit renounced to flow-through shareholders - (1,301,300 ) - - (1,301,300 ) Loss for the year - - - (20,724,237 ) (20,724,237 ) Balance at April 30, 2009 112,184,313 67,793,186 15,429,680 (51,373,558 ) 31,849,308 Issued for: Private placement (Note 8 (f)) 5,000,000 639,656 360,344 - 1,000,000 Private placement (Note 8 (f)) 5,100,000 1,275,000 - - 1,275,000 Debt settlement (Note 8 (g)) 350,000 79,450 - - 79,450 Private placement (Note 8 (h)) 2,000,000 500,000 - - 500,000 Share issuance costs - (386,014 ) 72,092 - (313,922 ) Exercise of stock options (Note 8 (i)) 25,000 11,972 - - 11,972 Tax benefit renounced to flow-through shareholders (Note 11) - (443,750 ) - - (443,750 ) Stock-based compensation for the period - - 891,964 - 891,964 Less: fair market value of options (8,222 ) (8,222 ) Loss for the period - - - (2,155,282 ) (2,155,282 ) Balance at January 31, 2010 124,659,313 $ 69,469,500 $ 16,745,858 $ (53,528,840 ) $ 32,686,518 The accompanying notes are an integral part of these consolidated financial statements CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS January 31, 2010 (Unaudited) (Expressed in Canadian Dollars) 1.NATURE AND CONTINUANCE OF OPERATIONS Crosshair Exploration & Mining Corp. (the "Company" or “Crosshair”) was incorporated under the laws of British Columbia on September 2, 1966.Its principal business activities are the acquisition, exploration and development of mineral properties. All of the Company’s resource properties are located in North America. The Company is in the process of exploring and developing its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. These financial statements have been prepared using Canadian generally accepted accounting principles (“GAAP”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future.The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. The current market conditions and volatility increase the uncertainty of the Company’s ability to continue as a going concern given the need to both curtail expenditures and to raise additional funds. The Company is experiencing, and has experienced, negative operating cash flows. The Company will continue to search for new or alternate sources of financing but anticipates that the current market conditions may impact the ability to source such funds. 2.BASIS OF PRESENTATION These interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.They do not include all of the information and disclosures required by Canadian GAAP for annual financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included in these financial statements.The interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements including the notes thereto for the year ended April 30, The accounting policies followed by the Company are set out in Note 2 to the audited consolidated financial statements for the year ended April 30, 2009, and have been consistently followed in the preparation of these consolidated financial statements except for the CICA guidelines adopted by the Company set out below. Change in accounting policy Goodwill and intangible assets (Section 3064) Effective May 1, 2009, the Company adopted CICA issued Section 3064, “Goodwill and Intangible Assets”, which replaces Section 3062, “Goodwill and Other Intangible Assets”. This new standard provides guidance on the recognition, measurement, presentation and disclosure of goodwill and intangible assets. Concurrent with the adoption of this standard, EIC 27, “Revenue and Expenditures in the Pre-operating Period”, was withdrawn. The Company has performed an assessment as of January 31, 2010 and believes there to be no impact on its financial statements due to this new standard. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS January 31, 2010 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d) Future Accounting Pronouncements Business combinations (Section 1582) In January 2009, the CICA issued Section 1582 “Business Combinations” to replace Section 1581. Prospective application of the standard will be effective May 1, 2011, with early adoption permitted. This new standard effectively harmonizes the business combinations standard under Canadian GAAP with International Financial Reporting Standards. The new standard revises guidance on the determination of the carrying amount of the assets acquired and liabilities assumed, goodwill and accounting for non-controlling interests at the time of a business combination. The Company does not expect the adoption of this section to have a significant effect on its financial statements. Consolidated Financial Statements (Section 1601) and Non-Controlling Interests (Section 1602) The CICA concurrently issued Section 1601 “Consolidated Financial Statements” and Section 1602 “Non-Controlling Interests” which replace Section 1600 “Consolidated Financial Statements.” Section 1601 provides revised guidance on the preparation of consolidated financial statements and Section 1602 addresses accounting for non-controlling interests in consolidated financial statements subsequent to a business combination. Theses standards are effective May 1, 2011, unless they are early adopted at the same time as Section 1582 “Business Combinations.” The Company does not expect the adoption of this section to have a significant effect on its financial statements. International
